QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10 (f)

Amendment to the PACCAR Inc 1991 Long-Term Incentive Plan.

Article 17.4 of the Plan is amended as follows:

(a)"Change of Control" shall mean the happening of any of the following events:

i)  The acquisition by any individual, entity or group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
"Exchange Act")) (a "Person") of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 15% or more of either (i) the
then outstanding COMMON STOCK (the "Outstanding Company Common Stock") or
(ii) the combined voting power of the then outstanding voting securities of the
COMPANY entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities"); provided, however, that the following
acquisitions shall not constitute a CHANGE OF CONTROL: (a) any acquisition
directly from the COMPANY, (b) any acquisition by the COMPANY, (c) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the COMPANY or any corporation controlled by the Company, (d) any
acquisition by the natural children and grandchildren of Paul Pigott and
Theiline McCone Pigott (the "Immediate Pigott Family"), any trust or foundation
to which any of the foregoing has transferred or may transfer securities of the
COMPANY, the trusts at Bank America Corporation or its successor, holding
outstanding COMMON STOCK for descendants of Paul Pigott and Theiline McCone
Pigott, any trust established for the primary benefit of any member of the
Immediate Pigott Family or any of their respective heirs or legatees, any trust
of which any member of the Immediate Pigott Family serves as a trustee (or any
affiliate or associate (within the meaning of Rule 12b-2 promulgated under the
Exchange Act) of any of the foregoing) (the "Exempted Interests"), or (e) any
acquisition by any corporation pursuant to a transaction described in clauses
(A), (B) and (C) of subsection (iii) below;

(ii)  Individuals who, as of the date hereof, constitute the BOARD (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
BOARD; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the COMPANY'S
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the BOARD;

1

--------------------------------------------------------------------------------

EXHIBIT 10 (f)

(iii)  Approval by the stockholders of the COMPANY of a reorganization, merger,
share exchange, or consolidation (a "Business Combination"), in each case
unless, following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
outstanding COMPANY COMMON STOCK and outstanding COMPANY voting securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 85% of, respectively, the then outstanding COMMON STOCK
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the COMPANY
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
COMPANY common stock and outstanding company voting securities, as the case may
be, (B) no Person (excluding (1) any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination or
(2) the Exempted Interests) beneficially owns, directly or indirectly, 15% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the BOARD, providing for such Business Combination; or

(iv)  Approval by the COMPANY'S stockholders of the (A)a complete liquidation or
dissolution of the COMPANY or (B) the sale or other disposition of all or
substantially all of the COMPANY'S assets, other than to a corporation with
respect to which, following such sale or other disposition, (1) more than 85%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding COMPANY COMMON STOCK and outstanding
COMPANY voting securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding COMPANY COMMON STOCK and
Outstanding COMPANY Voting Securities, as the case may be, (2) less than 15% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by any Person (excluding (I) any
employee benefit plan (or related trust) of the COMPANY or such corporation or
(II) the Exempted Interests), except to the extent that such Person owned 15% or
more of the Outstanding COMPANY COMMON STOCK or Outstanding COMPANY Voting
Securities prior to the sale or disposition, and (C) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the BOARD, providing for such sale or other disposition of assets of
the COMPANY or were elected, appointed or nominated by the BOARD.

2

--------------------------------------------------------------------------------



QUICKLINKS

Amendment to the PACCAR Inc 1991 Long-Term Incentive Plan.

